UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4988



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRIAN DAVID MCCRAE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:06-cr-00025-JPJ)


Submitted:   July 13, 2007                 Decided:   July 25, 2007


Before MOTZ and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Zachary T.
Lee, Special Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury found Brian D. McCrae guilty of conspiracy to

commit    robbery   of   controlled   substances   after    traveling   in

interstate commerce, in violation of 18 U.S.C. § 2118(d) and

(b)(1)(B)(2000),    taking   by   force   controlled   substances   after

traveling in interstate commerce and the use of a dangerous weapon,

in violation of 18 U.S.C. §§ 2, 2118(a), (a)(1) (2000), and

knowingly possessing with intent to distribute and distributing

oxycodone, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)

(2000).     McCrae was sentenced to three concurrent terms of 60

months’ imprisonment.     On appeal, McCrae argues the district court

erred by denying his motion to suppress.       We affirm.

            This Court reviews the factual findings underlying the

denial of a motion to suppress for clear error and its legal

conclusions de novo.     United States v. Johnson, 400 F.3d 187, 193

(4th Cir.), cert. denied, 126 S. Ct. 134 (2005).           The evidence is

construed in the light most favorable to the prevailing party

below.    United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).    In determining whether probable cause existed for McCrae’s

arrest, the court must look at the totality of the circumstances

surrounding the arrest.      Illinois v. Gates, 462 U.S. 213, 230-32

(1983); Taylor v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).

Probable cause for a warrantless arrest is defined as “facts and

circumstances within the officer’s knowledge that are sufficient to


                                  - 2 -
warrant   a    prudent    person,   or    one   of    reasonable        caution,    in

believing,     in   the   circumstances     shown,     that      the    suspect    has

committed, is committing, or is about to commit an offense.”

United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998) (citations

omitted).       Determining whether the information surrounding an

arrest    is    sufficient    to    establish         probable     cause     is     an

individualized and fact-specific inquiry.                   Wong Sun v. United

States, 371 U.S. 471, 479 (1963).               Additionally, officers are

permitted to draw on their experience and specialized training to

make inferences from and deductions about cumulative evidence.

United States v. Arvizu, 534 U.S. 266, 273 (2002).                          “[E]ven

‘seemingly     innocent    activity’     when   placed      in    the    context    of

surrounding     circumstances,”     can    give      rise   to   probable       cause.

United    States    v.    Humphries,      372   F.3d    653,      657    (4th     Cir.

2004)(citation omitted).

              McCrae does not challenge the constitutionality of the

officer’s pat-down search of his front pants pockets.                        Such a

challenge would be unavailing in any event because McCrae was

present during the arrest of his co-conspirator, Sean Osborne, who

was a suspect in the robbery of a pharmacy, and was observed to

have a large bulge in his left front pants pocket.                 McCrae argues,

however, that the police exceeded the permissible scope of the

search by manipulating the object inside of his pants to discern

that it felt like pills.       He contends that the search should have


                                    - 3 -
ceased as soon as it became evident the bulge was not created by a

weapon.

            McCrae acknowledges that at the time the search was

performed,   police     knew    a     drug    store    had    been    robbed     by   an

individual meeting the description of Osborne; McCrae had returned

home with Osborne; Osborne had told his girlfriend that he had done

something    illegal;    Osborne’s          girlfriend       had    discovered    pill

bottles; and McCrae had a bulge in his front pants pocket.                       McCrae

ignores, however, the testimony of the officer who conducted the

pat-down    search   that      when    he    felt     the    lump    he   immediately

recognized it to be a pocketful of pills.                     After reviewing the

totality of the circumstances, we find the police did not exceed

the scope of a permissible pat-down search, and that the evidence

lawfully found in the course of the search providing probable cause

to arrest McCrae. Accordingly, we find the district court properly

denied McCrae’s motion to suppress.

            Based on the foregoing, we affirm the district court’s

judgment.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                             AFFIRMED




                                       - 4 -